                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             CASE NO. 3:21-CV-107-GCM


SNEHA AMIN,

               Plaintiff,

       v.

ALEJANDRO MAYORKAS, Secretary of                             PROTECTIVE ORDER
U.S. Department of Homeland Security,
MERRICK GARLAND, Attorney General of
the United States, TRACY RENAUD, Senior
Official Performing the Duties of the Director,
USCIS; CHRISTOPHER HEFFRON, District
Director Charlotte Field Office, USCIS,

               Defendants.


       This matter coming on to be heard on joint motion of the Parties in the above-captioned

case for the entry of a Confidentiality Agreement and Protective Order pursuant to Rule 26 of the

Federal Rules of Civil Procedure, and the Court, having reviewed the applicable court papers and

noting the agreement of all Parties, and to expedite the flow of discovery between the Parties,

facilitate the prompt resolution of disputes over confidentiality, protect adequately the private or

confidential information of all Parties or other persons for which special protection may be

warranted or other materials as to which there is a legal entitlement to confidentiality, and to

govern the conduct of these proceedings with respect to such information or materials to serve

the ends of justice,

       IT IS SO ORDERED THAT:




                                     1
         Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 1 of 13
1.      DEFINITIONS

        (a)     The term “person” as used herein shall relate to any natural person.

        (b)     Party shall mean any Plaintiff or Defendant, including such Party’s agents,

employees, representatives, consultants, retained experts, and/or counsel (including the paralegal,

clerical, and secretarial staff employed by such counsel).

        (c)     Confidential Information: The categories of “Confidential Information” include:

                (i)     Information, documents or tangible things protected by the Privacy Act, 5

U.S.C. § 552a, et seq., or information that would be covered by the Privacy Act if the subject of

the information had been a U.S. citizen or permanent resident of the United States;

                (ii)    Information, documents or tangible things— including but not limited to

records of the Department of Homeland Security, Immigration and Customs Enforcement and

U.S. Citizenship and Immigration Services regarding law enforcement activities and operations,

internal policies, processes and procedures, and internal investigations—which contain

information that is law enforcement sensitive, for instance, information which would be protected

from disclosure under FOIA, 5 U.S.C. § 552, et seq., under the exemption found at 5 U.S.C. §

552(b)(7)(E).

                (iii)   Information contained in or pertaining to: (1) asylum claims or

applications, including applications for relief under the Convention Against Torture (“CAT”) and

refugee information; (2) legalization applications under 8 U.S.C. § 1255a; (3) Special Agricultural

Worker applications under 8 U.S.C. § 1160m; (4) applications for temporary protected status

(“TPS”) under 8 U.S.C. § 1254a; (5) information contemplated by 8 U.S.C. § 1186a(c)(4)(C)

concerning any abused alien spouse or child, including information regarding the whereabouts of

such spouse or child (see 8 C.F.R. §§ 216.5(a)(1)(iii) and 1216.5(a)(1)(iii); 8 U.S.C. §




                                      2
          Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 2 of 13
1154(a)(1)(A)(iii), (iv), (v), and (vi); 8 U.S.C. § 1154(a)(1)(B)(ii), (iii) and (iv)); (6) information

protected by 8 U.S.C. § 1367; and 1202(f), 1304(b), and 1367(a)(2), 22 U.S.C. § 7105(c)(1)(C); 8

C.F.R. §§ 210.2(e), 214.11(e), 245a.2(t), 245a.3(n), 245a.21, 1003.27(b)-(d), 1003.46, and

1208.6;

                 (iv)    Any identifying information that is not publicly available and qualifies for

protection under applicable law, statutes or regulations, including, but not limited to: (i) the

name(s), address(es), date of birth, and “A” number (or other administrative identification

number) of the particular individual(s) to whom information relates along with any other

personally identifiable information (as identified in Federal Rule of Civil Procedure 5.2); or (ii)

any personally identifiable information related to third parties other than the individual whose

information is being sought;

                 (v)     All other protected documents, information or tangible things not

 identified above that the parties agree in writing or the Court orders qualify for protection under

 Federal Rule of Civil Procedure 26(c).

          (d)    Receiving Party: any Party that receives Confidential Information from a

 Designating Party in this action that is designated as “CONFIDENTIAL.”

          (e)    Designating Party: any Party that designates Confidential Information as

 “CONFIDENTIAL.”

 2.       CONFIDENTIAL DESIGNATIONS

          (a)    Confidential Information produced by any Party may be designated as

 “CONFIDENTIAL” under the terms of this Order. By designating a document, material, or

 other information as “CONFIDENTIAL” under the terms of this Order, the Designating Party is

 certifying to the Court that it has a good faith basis, both in law and in fact, for the designation.




                                       3
           Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 3 of 13
The Designating Party must take care to limit any such designation to specific material that qualifies as

defined above. The Designating Party must designate for protection only those parts of the document,

material, or other information that qualify, so that other portions of the document, material, or

information for which protection is not warranted are not swept unjustifiably within the ambit of this

Order. Nothing in this Order shall prevent or in any way limit disclosure, use or dissemination of

any documents or information that are or is in the public domain. A Party may designate

material that it obtained from a non-Party or other person pursuant to this Protective Order, if it

believes in good faith that it qualifies as Confidential Material under this Protective Order.

        (b)     Confidential Information shall be designated as such in the following manner:

“CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” or by otherwise marking the thing

with such label.

3.      USE OF CONFIDENTIAL INFORMATION

        Any Party may use Confidential Information that is disclosed in connection with this case

(subject to applicable rules of evidence and subject to the confidentiality of such information

being maintained) only for purposes of litigating this case, including any appeal(s) therefrom,

and Confidential Information shall not be used, made available, or disclosed for any other

purpose, including (without limitation) any other litigation, judicial, or administrative

proceeding, dispute, or controversy of any type.

        No one subject to this Order shall use Confidential Information to retaliate against,

discriminate against, intimidate, report to governmental authorities, or harass any person or Party

or witness or any individuals associated with them.

        Confidential Information may be disclosed by a Party only to the categories of persons

attached to the Party described in Section 1(b) or otherwise under the conditions of this Order.




                                      4
          Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 4 of 13
Confidential Information must be stored and maintained by any Party in possession of same at a

location and in a secure manner that ensures that access is limited to the persons authorized

under this Order.

4.     DISCLOSURE OF CONFIDENTIAL INFORMATION

       (a)       Confidential Information may be disclosed, with due care and not inconsistent

with the conditions of this Order, to the following:

                 (i)     Counsel for the Parties and any support staff of such counsel assisting in

       this action; provided that, disclosure is expressly permitted as to Plaintiff’s counsel in the

       naturalization proceedings before the United States Citizen and Immigration Services

       (“USCIS”) and to the United States and its agencies, including the USCIS

                 (ii)    the Court and its personnel; or

                 (iii)   Professional staff assisting counsel of record in connection with this

       action.

       (b)       Except with prior stipulation of Plaintiff’s and Defendants’ counsel, or upon prior

order of the Court, Confidential Information shall not be disclosed to any person other than those

identified in Paragraph 4(a) hereinabove.

       (c)       Any person receiving Confidential Information shall not reveal, disclose, or

discuss such information to or with any person who is not entitled under this Order to receive

such information, except as set forth herein.

       (d)       Except for persons identified in Paragraph 4(a), each person who is authorized by

this Order to have access to Confidential Information shall, prior to being given such access, be

provided a copy of this Order and shall sign the Agreement set forth in Exhibit A. Each signed

Agreement must be retained by counsel for the Party that disclosed the Confidential Information




                                     5
         Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 5 of 13
for the duration of this action (and shared with opposing counsel upon request) including the

final determination of any appeal (or, where no appeal is taken, expiration of the period for

bringing an appeal) of the action.

5.     INADVERTENT DISCLOSURE OF CONFIDENTIAL INFORMATION

       (a)     If any Confidential Information is inadvertently produced or provided without

being marked as “CONFIDENTIAL” in accordance with this Order, such production, in and of

itself, shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any claim

of confidentiality to which the Producing Party otherwise would be entitled. The Producing

Party shall promptly notify all other Parties in writing of its inadvertent production of the

undesignated Confidential Information, and upon receipt of such notice, all Parties shall

thereafter treat the Confidential Information identified in the written notification as

“CONFIDENTIAL” in accordance with the terms of this Order. The Receiving Party may object

to the belated designation by notifying the Producing Party of its objection and filing a motion

with the Court to “un-designate” the belatedly designated documents or information, in

accordance with the provisions of Paragraph 10 below. If no such objection is made, all Parties

shall continue to treat the Confidential Information identified in the written notification as

“CONFIDENTIAL” pursuant to this Order.

       (b)     If a Party inadvertently discloses Confidential Information to persons other than

those listed in Paragraph 4 above, such disclosure shall promptly be reported in writing to all

Parties, including the Producing Party and Designating Party. Such report shall include the name

and contact information of each person to whom the disclosure was improperly made, the

circumstances surrounding the improper disclosure, and the specific Confidential Information

that was improperly disclosed. Upon discovery of such inadvertent disclosure, counsel for the




                                     6
         Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 6 of 13
Party who improperly disclosed the Confidential Information shall promptly make all reasonable

efforts to retrieve such Confidential Information, including any documents containing such

information. The Party who improperly disclosed the Confidential Information also shall use all

reasonable efforts to bind the person to whom the disclosure was improperly made to the terms

of this Order, by (i) promptly informing the person to whom the disclosure was improperly made

of all the provisions of this Order by at least providing them a copy of this Order; and (ii)

requesting the person to whom the disclosure was improperly made to sign the Agreement. The

Party who improperly disclosed the Confidential Information shall advise in writing all other

Parties, including the Producing Party and the Designating Party, of the results of its efforts.

6.     INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL

       If any Confidential Information that is subject to a claim of attorney-client privilege or

any other applicable privilege or protection, and/or that is entitled to work product protection is

inadvertently produced, the Producing Party shall promptly notify the Receiving Party in writing

of its inadvertent production of the undesignated privileged or protected discovery material.

Upon receipt of such notice, the Receiving Party shall thereafter return or destroy the privileged

or protected material to the Producing Party within three (3) business days, and provide

confirmation of the return or destruction to the Producing Party; the Producing Party shall

promptly list the inadvertently produced information and/or document(s) on a privilege log,

including all information necessary to permit the Receiving Party to challenge the belated

privilege/work product designation.




                                     7
         Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 7 of 13
7.     NO WAIVER

       Nothing contained herein shall prejudice the right of any Party to object to the production

of any document or part thereof upon any appropriate ground, including any applicable privilege,

and nothing herein shall be construed as a waiver of such right. While a Designating Party may

redact information subject to a claim of privilege, the Designating Party must produce a

corresponding privilege log and the Receiving Party may object to the claim of privilege.

8.     PARTIES’ OWN INFORMATION

       Nothing contained herein is intended to or shall limit the ability of a Producing Party to

use or disclose its own information or documents, including information or documents it has

designated as “CONFIDENTIAL.”

9.     DISCLOSURES BEYOND PROTECTIVE ORDER

       Nothing contained herein shall prevent disclosure of Confidential Information to persons

who are not listed in Paragraph 4 above under the terms of this Order if (a) Plaintiff’s and

Defendants’ counsel stipulate to such disclosure in writing; or (b) the Court, after notice to all

Parties, including the Producing Party and Designating Party, orders such disclosures.

10.    RELIEF FROM PROTECTIVE ORDER

       (a)     The fact that a document or any information has been designated as

“CONFIDENTIAL” in this action shall not control whether it is, in fact, ultimately deemed by

the Court to be confidential.

       (b)      Any Party may, on notice to all affected Parties, apply to the Court for an order

(i) modifying this Order in any way; (ii) relieving the Party from any restriction contained

herein; (iii) removing any “CONFIDENTIAL” designation made by another Party; or (iv)

seeking greater protection for documents or information than is provided for in this Order. In the




                                     8
         Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 8 of 13
event a “CONFIDENTIAL” designation is so challenged, the Designating Party shall bear the

burden of establishing that the designation is proper. Any document or information whose

designation is challenged shall continue to be treated as “CONFIDENTIAL” pursuant to this

Order until and unless the Court enters an order to the contrary. The Parties may amend or

modify any provision of this Order by mutual agreement; any such agreement shall be embodied

in a written stipulation and shall be submitted to the Court for approval. Any such modification

or amendment shall not become effective until approved by the Court.

11.    USE OF CONFIDENTIAL INFORMATION IN COURT PROCEEDINGS

       (a)     Where a Party files (or seeks to file) a document with the Court that contains

Confidential Information, the Party shall comply with the procedures and requirements of the

Local Rules of this Court and shall properly redact any Confidential Information contained in

that document. Where redaction is not feasible because the Confidential Information is relevant

or essential to the paper(s) being filed with the Court, the Party must conspicuously label the

document, or protected part thereof, as “CONFIDENTIAL” and submit such document, or

protected part thereof, to the Court with a motion requesting that it be filed under seal, in

accordance with the procedures set out in the local rules or other applicable rules of this Court.

       (b)     In the event Confidential Information is used in any court proceeding in this

action, it shall not lose its protected status through such use, and the Party using the information

shall take all reasonable steps to protect its confidentiality during such use.

12.    FINAL DISPOSITION

       Ultimate disposition of protected materials (including Confidential Information) is

subject to final order of the Court upon completion of litigation. Subject to such final order of

the Court, it is contemplated that upon termination of this action (including the conclusion of any




                                     9
         Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 9 of 13
appeal taken from this action, or in the event an appeal is not taken, upon expiration of all

periods for the filing of a notice of appeal), a Party in possession of Confidential Information

shall, at its election, either: (i) return such Confidential Information to counsel for the Party who

designated such material within ninety (90) days from the date of the final disposition; or (ii)

destroy such Confidential Information and certify in writing the destruction thereof within ninety

(90) days from the date of the final disposition. The Clerk of the Court may return to counsel for

the Parties, or destroy, any sealed material at the end of the litigation, including any appeals.

         Counsel is entitled to retain one set of archival copies of all pleadings, motion papers,

transcripts, legal memoranda, correspondence or attorney work product, even if such material

contains Confidential Information, notwithstanding the information shall remain subject to this

Order.

13.      ENFORCEABILITY UPON SIGNING

         By signing this Order, the Parties agree to be bound by its terms unless and until those

terms are modified by order of the Court.

14.      MISCELLANEOUS

         Provided, that the Parties do not waive their right to assert other or further privileges over

the information and redact such information. For instance, Defendant may withhold or redact

information that is subject to a claim of privilege such as withholding classified national security

information or withholding or redacting any other information subject to a claim of privilege or

exemption from disclosure. This Order does not confer blanket protection on all information

provided by Defendant to Plaintiff; the protection it affords from public disclosure and use

extends only to the limited information or items that are entitled to confidential treatment under

the applicable legal principles, and it does not presumptively entitle parties to keep under seal




                                      10
          Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 10 of 13
Confidential Information so filed with the Court pursuant to motion seal, which is to remain

subject to Court approval.

15.    SURVIVAL

       All provisions of this Order will survive the termination of this action and will continue

to be binding upon the Parties and their counsel, unless subsequently modified by agreement

among the Parties and/or by further order of this Court. Further, this Court will retain

jurisdiction over all persons subject to this Order to the extent necessary to enforce any

obligation arising hereunder or to impose sanctions for any contempt thereof.


AGREED AND CONSENTED TO BY:

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

/s/James B. Gatehouse                                 /s/Helen L. Parsonage
Assistant United States Attorney                      Elliott Morgan Parsonage, PLLC
NC Bar No. 22811                                      NC Bar No. 35492
227 West Trade Street                                 426 Old Salem Road
Carillon Building, Suite 1650                         Winston-Salem, NC 27101
Charlotte, NC 28202                                   Phone: 336-724-2828
Phone: 704-344-6222                                   hparsonage@emplawfirm.com
Fax: 704-344-6629
James.Gatehouse@usdoj.gov

Attorneys for Defendants                               Attorneys for Plaintiff


       SO ORDERED.

                                       Signed: August 31, 2021




                                    11
        Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 11 of 13
                                           EXHIBIT A

              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

1.     My name is ___________________________________ (first, middle initial, last).

2.     I am employed as a/an ____________________ by _____________________

(company), which is located at _________________________________ (street address),

_____________________ (city), ________________ (state) ____________________ (zip code).

Its telephone number is ____________________.

3.      I have read the attached Stipulated Protective Order entered by the United States District
Court for the Western District of North Carolina in the action of SNEHA AMIN v.
ALEJANDRO MAYORKAS, Secretary of U.S. Department of Homeland Security, MERRICK
GARLAND, Attorney General of the United States, TRACY RENAUD, Senior Official
Performing the Duties of the Director, USCIS; CHRISTOPHER HEFFRON, District Director
Charlotte Field Office, USCIS, Case No. 3:21-CV-107-GCM, and a copy of the Order has been
given to me.

4.       I agree to comply with and to be bound by all the terms of this Stipulated Protective
Order and I understand and acknowledge that failure to so comply could expose me to sanctions
and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
manner any information or item that is subject to this Order to any person or entity except in
strict compliance with the provisions of this Order.

5.      I further agree to submit to the jurisdiction of the United States District Court for the
Western District of North Carolina for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this litigation.

I declare under penalty of perjury that the foregoing is true and correct.


Dated: ______________________                                 ____________________________
                                                              Signature

                                                              ____________________________
                                                              City and State where sworn & signed




                                    12
        Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 12 of 13
                            13
Case 3:21-cv-00107-GCM Document 8 Filed 08/31/21 Page 13 of 13
